





AERIE PHARMACEUTICALS, INC.
SECOND AMENDED & RESTATED OMNIBUS INCENTIVE PLAN
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”) effective as of the date of grant set forth on
the signature page hereto (the “Date of Grant”), is between Aerie
Pharmaceuticals, Inc., a Delaware corporation (together with its successors, the
“Company”), and the individual whose name is set forth on the signature page
hereto (the “Grantee”).     
1.Grant of Restricted Stock Units. The Company hereby grants to the Grantee an
award (the “Award”), and the Grantee hereby accepts from the Company, the number
of Restricted Stock Units set forth on the signature page hereto (subject to
adjustment as provided in Section 12.1 of the Aerie Pharmaceuticals, Inc. Second
Amended & Restated Omnibus Incentive Plan (the “Plan”)), on the terms and
conditions set forth in this Agreement and the Plan, a copy of which is being
delivered to the Grantee concurrently herewith and is made a part hereof as if
fully set forth herein. Subject to the terms of this Agreement, each Restricted
Stock Unit represents the right to receive one (1) Share at the time and in the
manner set forth in Section 2 hereof. Except as otherwise defined herein,
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
2.Vesting and Settlement of the Award.
2.1.    Vesting. The Restricted Stock Units granted hereunder shall vest with
respect to 25% of the Restricted Stock Units beginning on the first anniversary
of the Vesting Commencement Date (set forth on the signature page attached
hereto) and to an additional 25% of the Restricted Stock Units on each of the
next three anniversaries of the Vesting Commencement Date thereafter (each, a
“Vesting Date”), provided that the Grantee continues in employment on each
respective Vesting Date.
2.2.    Settlement. Within thirty (30) days following the date on which any
portion of the Award vests pursuant to Section 2.1 of this Agreement, the
Company shall deliver to the Grantee one (1) Share in settlement of each
Restricted Stock Unit that becomes vested on a Vesting Date (each such date, a
“Payment Date”).
3.No Rights as a Stockholder. The Grantee shall have no rights as a stockholder
with respect to the Shares covered by the Restricted Stock Units until the
effective date of issuance of the Shares and the entry of the Grantee’s name as
a shareholder of record on the books of the Company following delivery of the
Shares in settlement of the Restricted Stock Units.
4.Employment Termination. Except as provided in the next sentence, in the event
the Grantee’s employment Terminates, the Grantee shall forfeit all Restricted
Stock Units that have not yet become vested pursuant to Section 2 hereof. In the
event the Grantee’s employment is Terminated (i) without Cause or due to death
or Disability, the Restricted Stock Units granted hereunder shall vest as to the
number of Restricted Stock Units that would have vested on the Vesting Date next
following the date of Termination (had the Grantee’s employment not been
Terminated), multiplied by a fraction, the numerator of which is the total
number of whole calendar months the Grantee remained employed by the Company
following the Vesting Date immediately preceding the date of Termination, and
the denominator of which is twelve (12) or (ii) without Cause in connection with
or within the one-year period following a Change in Control, the Restricted
Stock Units granted hereunder shall vest with respect to all of the Restricted
Stock Units that are not vested as of the date of Termination. Upon the
forfeiture of any Restricted Stock Units pursuant to this Section 4, the Grantee
shall have no further rights with respect thereto, including the right to the
payment of any dividends in respect of such shares that have been deferred
pursuant to Section 5.
5.Dividend Equivalent Rights. The Grantee shall be, unless and until such
Restricted Stock Units are forfeited pursuant to Section 4 of this Agreement,
entitled to the right to receive all dividends or other distributions paid or
made with respect to Shares; provided, however, that any entitlement to or
payment of dividends or distributions declared or paid on the Restricted Stock
Units shall be deferred until such date the Restricted Stock Units in respect of
which such dividends or distributions were made vest pursuant to this Agreement.
Any such deferred dividends shall be held by the Company for the account of the
Grantee and shall be paid to the Grantee, with no interest thereon, as promptly
as practicable following the date on which the Restricted Stock Units in respect
of which such dividends or distributions were made vest pursuant to this
Agreement.
6.Miscellaneous.
6.1.    Acknowledgment. The Grantee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof as the same
may be amended from time to time. The Grantee hereby acknowledges that the
Grantee has reviewed the Plan and this Agreement and understands the Grantee’s
rights and obligations thereunder and hereunder. The Grantee also acknowledges
that the Grantee has been provided with such information concerning the Company,
the Plan, and this Agreement as the Grantee and the Grantee’s advisors have
requested.
6.2.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or which may in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee, in good faith, whose determination shall be final, binding, and
conclusive for all purposes.
6.3.    Governing Law; Compliance with Law; Venue; Service of Process; Waiver of
Jury Trials.
(a)    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
applicable principles of conflict of laws that would cause the laws of another
State to otherwise govern this Agreement.
(b)    Compliance with Law. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue shares pursuant to the exercise of any
Award granted under this Agreement and the Plan unless such exercise and
issuance comply with all applicable laws, including, without limitation, all
applicable federal and state securities laws.
6.4.    Enforcement. The parties acknowledge and agree that irreparable damage
would occur in the event that any of the parties’ obligations under this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. The parties acknowledge and agree that each of the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement. Each of the parties, in such Person’s sole discretion, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce and prevent any violation of the provisions of this Agreement.
6.5.    Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but the invalidity or unenforceability
of any provision or portion of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. In addition, should a court determine that any provision or
portion of any provision of this Agreement is not reasonable or valid, either in
period of time, geographical area, or otherwise, the parties hereto agree that
such provision should be interpreted and enforced to the maximum extent which
such court deems reasonable or valid.
6.6.    Notice. Unless otherwise provided herein, all notices, requests, and
other communications provided for under the terms of this Agreement shall be in
writing. Any notice, request, or other communication hereunder shall be sent by
(a) personal delivery (including receipted courier service) or overnight
delivery service, (b) facsimile during normal business hours, with confirmation
of receipt, to the number indicated, (c) reputable commercial overnight delivery
service courier, or (d) registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:
(i)    If to the Company, to:
Aerie Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, New Jersey 07921
Attention: Richard J. Rubino
Facsimile: (908) 470-4329
Telephone: (908) 470-4320


with a copy to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Steven G. Scheinfeld, Esq.
Facsimile: 212-859-4000


(ii)    If to the Grantee, at the most recent address or facsimile number
contained in the books and records of the Company.


Each such notice, request and other communication will be effective (x) if
delivered by hand, overnight courier or registered or certified mail, when such
delivery is made at the address specified in this Section 6.6 or (y) if
delivered by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 6.6 and appropriate confirmation is received.
Any party may change its facsimile number or its address to which notices,
requests, and other communications hereunder are to be delivered by giving the
other parties hereto notice in the manner herein set forth.
6.7.    Binding Effect; Assignment; Third-Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and any of their respective successors, personal representatives,
and permitted assigns who agree in writing to be bound by the terms hereof.
Neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by the Grantee without the prior written consent of
the Company.
6.8.    Amendments and Waivers. This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Company, upon approval of the Committee,
and by the Grantee; provided, that, the observance of any provision of this
Agreement may be waived in writing by the party that will lose the benefit of
such provision as a result of such waiver. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power, or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power, or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power, or remedy.
6.9.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
6.10.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement, and supersede all prior agreements and understandings, oral and
written, between the parties hereto with respect to the Award granted hereby.
6.11.    Withholding. The Grantee shall be responsible for the satisfaction of
applicable withholding obligations, and the delivery of certificates or evidence
of book entry registration representing vested and settled shares to the Grantee
shall be subject to the satisfaction of such obligations. The Grantee may elect
to satisfy his or her withholding obligations following the Payment Date by
surrendering a number of Shares to the Company (including, for the avoidance of
doubt, by the Company withholding Shares that would otherwise be delivered
pursuant to this Agreement upon the Payment Date) having an aggregate Fair
Market Value equal to such withholding obligations. The Grantee agrees to
indemnify the Company against any federal, state, and local withholding taxes
for which the Company may be liable in connection with the Grantee’s
acquisition, ownership, or disposition of any Shares.
6.12.    No Right to Continued Employment. This Agreement shall not confer upon
the Grantee any right with respect to continuance of employment by the Company
or any Affiliate, nor shall it interfere in any way with the right of the
Company or any Affiliate thereof to terminate the Grantee’s employment at any
time.
6.13.    General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The headings of the sections, paragraphs,
subparagraphs, clauses, and subclauses of this Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Unless otherwise specified, the terms “hereof,”
“herein” and similar terms refer to this Agreement as a whole, and references
herein to Sections refer to Sections of this Agreement. Words of inclusion shall
not be construed as terms of limitation herein, so that references to “include,”
“includes,” and “including” shall not be limiting and shall be regarded as
references to non-exclusive and non-characterizing illustrations.
6.14.    Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
6.15.    Section 409A. The Restricted Stock Units are intended to be exempt from
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be exempt from Section 409A of the Code or, if
not exempt, in compliance therewith. Nothing contained herein shall constitute
any representation or warranty by the Company regarding compliance with Section
409A of the Code. The Company shall have no obligation to take any action to
prevent the assessment of any additional income tax, interest or penalties under
Section 409A of the Code on any Person and none of the Company, its Subsidiaries
or affiliates, nor any of their respective employees or representatives, shall
have any liability to the Grantee with respect thereto.
6.16.    Securities Laws. Upon the acquisition of any Shares pursuant to the
settlement of the Restricted Stock Units, the Grantee will make such written
representations, warranties, and agreements as the Committee may reasonably
request in order to comply with securities laws or with this Agreement. Grantee
hereby agrees not to offer, sell or otherwise attempt to dispose of any Shares
issued to the Grantee upon settlement of the Restricted Stock Units in any way
which would: (x) require the Company to file any registration statement with the
Securities and Exchange Commission (or any similar filing under state law or the
laws of any other county) or to amend or supplement any such filing or (y)
violate or cause the Company to violate the Securities Act, the Exchange Act, or
any other Federal, state or local law, or the laws of any other country. The
Company reserves the right to place restrictions on any Shares the Grantee may
receive as a result of the settlement of the Restricted Stock Units.
[signature page follows]





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.


AERIE PHARMACEUTICALS, INC.


By:        
Name:    
Title:     


Agreed and acknowledged as
of the Date of Grant:
_________________________________
Name: [_____________]










Grantee’s Name:
[_____________]
Date of Grant:
Vesting Commencement Date
[_____________]
[_____________]
Number of Shares Subject to the Award:
[_____________]





1



